469 F.2d 1406
State of Louisiana ex rel. Sellersv.Henderson***
No. 72-2069
United States Court of Appeals, Fifth Circuit
Aug. 22, 1972

1
M.D.La.



*
 Local Rule 21 cases:  see N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966


**
 This pro se case summarily disposed of, pursuant to this Cour t's Local Rule 9(c)(2), appellant having failed to file a brief with in the time fixed by Rule 31, Federal Rules of Appellate Procedure , Kimbrough v. Beto, 5 Cir., 1969, 412 F.2d 981